Hines, J.
Edgar F. Ross brought a libel for divorce against Mrs.'Cora M. Eoss, on the ground of cruel treatment. The.wife filed an answer denying acts of cruel treatment, and filed a cross-petition praying that she be granted a decree of total divorce. A second verdict was rendered on the plaintiff's petition, authorizing a total divorce between the parties, and finding that the plaintiff and the defendant sho'uld have the right to marry again. The jury also awarded $1,000 for permanent alimony. A first verdict on the cross-petition was awarded to the defendant. She made a motion for a new trial, containing only the general grounds, and sought to have the second verdict granting the husband a total divorce set aside. The court overruled the motion, and the defendant excepted.
The evidence given by the husband in this case to show cruel treatment is quite lengthy, but the sum and substance of it is, that the wife was exceedingly disagreeable in her conduct towards him; *525that she was more interested in getting a part of his property than she was in him; that she frequently had her relatives in the house with her; that she talked to him roughly and rudely, was frequently cross; that she said to him that she didn’t love him, that she despised him, that she would give years of her life never to see him again; that she wished he would leave the house, that he would go away and never come back; that the young sister of his wife and the husband of the former came there and had full possession of the house, from the front room to the cook-room, while the husband had to sleep in the back room; that he had been doing his own cooking for over two years; that the wife and her kins-people would eat in one room while he ate by himself, and they did not invite him to eat a meal with them; that he was sick and in bad health, had to go to Florida in 1924 and 1925; that she nagged at him constantly and called him all kinds of names; she told him that she was through with him; a dozen times or more she told him she didn’t love him, and more than once she told him she despised him. For two years he had been making up his own bed and looking after the linen, etc. She would not let him sell the home in which they were living, and told him she would kill him before she would let him sell the place. The plaintiff further testified: “She did not tell me she was afraid I would shoot lier; she threatened my life. Sometimes she would get into one of her spells and say, T will kill you before I will let you sell this place and leave here.’ I don’t know how many times she told me she would kill me before she would let me sell the place, — more than one time. I don’t think she ever told me that prior to the time I wanted to sell the house; in other words, we got along all right until I wanted to sell the house.” Plaintiff also testified in regard to a pistol which he owned and which he said he bought during the race riot; that it was missing from where he kept it hanging on his bed. He inquired of his wife where it was, and she said she loaned it to a negro; when plaintiff asked her where the negro lived so that he could get it back, she told him he did not need it. On pressing her further, she said she would not give it back to him. He further testified: “Sometimes I go through the house and don’t speak to her at all, and she will come in and speak to me. I will speak to her and she will nod her head.” Much other testimony of the same character was given.
*526In our opinion the evidence in this case was sufficient to authorize the verdict granting a total divorce. “If a husband inflicts on the wife, by force or violence, bodily pain or suffering, and specially degrading pain or suffering, such as cowhiding or whipping, this would be cruel treatment; but this, arid such as this, is not all that constitutes cruel treatment. The commission of acts which outrage the feelings of chastity and decency, such as threatening to commit or attempting to commit adultery, or cursing, abusing, or using insulting and opprobrious language, when done between husband and wife, whether by the husband to the wife or by the wife to the husband, in the knowledge, or coming to the knowledge, of both; these also, if persisted in and unatoned for, constitute cruel treatment.” Gholston v. Gholston, 31 Ga. 625, 628, 633. “ Cruel treatment, or cruelty in the broad and unrestricted sense in which it is used in our statute, is any act intended to torment, vex, or afflict, or which actually afflicts or torments without necessity, or any act of inhumanity, wrong, oppression, or injustice; for these or any of them, is the common understanding of the term; and upon this interpretation of the statute and the term, we hold that the acts specified in the libel as having been committed by the husband towards the wife constitute cruel treatment, considered collectively or singly.” Myrick v. Myrick, 67 Ga. 771, 778. “Cruel treatment may exist from conduct other- than blows. Mental anguish, wounded feelings, constantly aggravated by repeated insults and neglect, are as bad as actual bruises of the person, and that which produces the one is not more cruel than that which causes the other.” Glass v. Wynn, 76 Ga. 319.
In Ray v. Ray, 106 Ga. 263 (32 S. E. 91), a libel for divorce by the wife was based upon the ground that the husband had circulated reports among his neighbors to the effect that the wife was untrue to her marital vows. In that case this court said: “It is difficult to conceive of greater cruelty that could be inflicted upon the mind of a virtuous woman than a circulation of such reports. The mental anguish thus occasioned would doubtless be more keenly felt and would produce more mental pain than could result from personal injuries by physical blows. Unquestionably such cruelty would not only justify a separation, but would sustain an action for total divorce.” This court cited Myrick v. Myrick, and Glass v. Wynn, supra, to support the doctrine so laid down. In Wilkinson *527v. Wilkinson, 159 Ga. 332, 339 (125 S. E. 714), Mr. Justice Hill said: “Under the allegations of the petition as amended, we are of the opinion that the petition alleged such acts of cruel treatment as, under our law, will authorize a total divorce. The learned trial judge said: ‘From the days of Socrates and Xantippe, men and women have known what is meant by nagging, although philology can not define it or legal chemistry resolve it into its elements. Humor can not soften or wit divert it. Prayers avail nothing, and threats are idle. Soft words but increase its velocity, and harsh ones its violence. Darkness has for it no terrors, and the long hours of night draw no drapery of the couch around it. The chamber where love and peace should dwell becomes an inferno, driving the poor man to the saloon, the rich one to the club, and both to the arms of the harlot. It takes the sparkle out of the wine of life, and turns at night into ashes the fruits of the labor of the day/ He might have added the words of Solomon, ‘It is better to dwell in the corner of the housetop, than with a brawling woman and in a wide house/ Proverbs 25:24.” This decision was followed in Smith v. Smith, 167 Ga. 98 (6) (145 S. E. 63).
Under the authorities cited and under the facts set out in the evidence in this case, the jury was authorized to grant a total divorce; and the trial judge did not err in'overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Atkinson and Gilbert, JJ., who dissent.